UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6636


T. THORNE-EL,

                Plaintiff – Appellant,

          v.

STATE OF NORTH CAROLINA,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:11-ct-03069-FL)


Submitted:   September 13, 2011          Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


T. Thorne-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             T.   Thorne-El    appeals   the   district   court's     order

dismissing his complaint without prejudice.           Because Thorne-El

may amend his complaint to cure the defects identified by the

district court, the dismissal order is interlocutory and not

appealable.       See Chao v. Rivendell Woods, Inc., 415 F.3d 342,

345 (4th Cir. 2005); Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).           Accordingly,

we dismiss the appeal for lack of jurisdiction.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  DISMISSED




                                     2